           Case 5:18-cv-00707-G Document 140 Filed 04/30/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

MAE PENDLETON, Special                         )
Administrator of the Estate of                 )
Maurice Pendleton, Deceased,                   )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )           Case No. CIV-18-707-G
                                               )
BOARD OF COUNTY                                )
COMMISSIONERS FOR                              )
OKLAHOMA COUNTY, et al.,                       )
                                               )
       Defendants.                             )

                         ADMINISTRATIVE CLOSING ORDER

        The court is advised that the parties have reached a compromise and settlement.

 Accordingly, the Clerk of Court is directed to administratively terminate this action without

 prejudice to the right of a party to file a stipulation or order of dismissal or, for good cause

 shown upon motion, to reopen the proceeding for any other purpose necessary to obtain a

 final determination of the action.

        If, within sixty (60) days from the date of this order, closing papers have not been

 filed or leave sought to reopen the case, this action shall be deemed dismissed with

 prejudice.

        IT IS SO ORDERED this 30th day of April, 2021.
